      Case 1:20-cv-03668-GHW-SDA Document 60 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          1/19/2021
 Samantha Siva Kumaran, et al.,

                                Plaintiffs,
                                                            1:20-cv-03668 (GHW) (SDA)
                   -against-
                                                           ORDER FOR
 National Futures Association, et al.                      TELEPHONE CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear for a telephone conference on Tuesday, January 26,

2021, at 10:30 a.m. EST to discuss the status of this action and the two related actions. At the

scheduled time, the parties shall each separately call (888) 278-0296 (or (214) 765-0479) and

enter access code 6489745.

SO ORDERED.

DATED:        New York, New York
              January 19, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
